Citation Nr: 1447104	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  08-19 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for a cervical spine disability.  

3. Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 

4. Entitlement to service connection for asthma. 

5. Entitlement to service connection for hypertension. 

6. Entitlement to service connection for peptic ulcer disease (PUD).

7. Entitlement to service connection for cataracts, to include as secondary to service-connected glaucoma. 

8. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to December 1980 and from March 1983 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007, February 2008, March 2009, and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The June 2007 rating decision denied service connection for a cervical spine disability.  The February 2008 rating decision reopened a claim for a low back disability and continued the previous denial for a cervical spine disability.  The March 2009 rating decision denied service connection for cataracts.  The April 2010 rating decision denied service connection for COPD, asthma, hypertension, and PUD.  

The Board notes that prior to the February 2008 rating decision, there was a final January 2000 rating decision.  However, the RO received additional service treatment records (STRs) in September 2007.  Therefore, in its December 2011 remand, the Board correctly phrased the issue as entitlement to service connection for a low back disability, rather than as a petition to reopen a claim of service connection for a low back disability.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records through January 2013.  In the March 2013 Supplemental Statement of the Case, the RO specifically stated that these records were reviewed prior to the adjudication of the claims.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  

In December 2011, the Board took jurisdiction of the Veteran's TDIU claim pursuant to Rice v. Shinseki, 22 Vet. App.  the Board remanded the issues of entitlement to service connection for low back and cervical spine disabilities to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

The issue of entitlement to an increased rating for glaucoma was raised in the Veteran's September 2010 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A supplemental opinion must be obtained for the Veteran's back and cervical spine disabilities to properly address whether his conditions preexisted service and were not aggravated by service, as directed by the Board's December 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The record is insufficient to adjudicate the claims for COPD, asthma, hypertension, and PUD without affording the Veteran a VA examination.  A supplemental opinion must be obtained to address the aggravation prong of a secondary service connection claim for his cataracts.  Because the outcome of the service connection claims being remanded will have a substantial effect on the merits the TDIU claim, it is inextricably intertwined and remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who conducted the July 2012 lumbar and cervical spine examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b.  If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c.  Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i.  A January 1994 record from Dr. R. A. noting that the Veteran had been in a motor vehicle accident and had low back pain and headaches afterward.  

ii.  A September 1999 record from Aiken Regional Medical Center noting that the Veteran had congenital spinal stenosis.  

iii.  A March 2007 letter from Dr. R. C. noting that the Veteran had "pre-existing congenital cervical spine canal borderline stenosis, with superimposed segmental thickening of the posterior longitudinal ligament...."

iv.  An April 2008 statement from the Veteran that his low back and cervical spine disabilities "...started before, during and after" service. 

v.  A July 2008 statement from the Veteran that he had low back and neck disabilities "during and shortly after being discharged" from service.  

vi.  The report of the July 2012 VA examination.

d.  The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

The examiner must provide medical findings or opinions for each of the following:

i.  Whether it is medically undebatable that the Veteran's low back and cervical spine disabilities preexisted his entry into active military service.  Separate findings must be noted for the low back and cervical spine.  

ii.  If it is found as medically undebatable that the Veteran's low back and cervical spine disabilities clearly preexisted service, whether it is also medically undebatable that they were not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.  Separate findings must be noted for the low back and cervical spine.  

iii.  If the low back and cervical spine disabilities are not found to have preexisted a period of active service, determine whether it is as least as likely as not (50 percent or greater probability) that they began in or are related to active military service, or; if arthritis is diagnosed, began within one year of separation from service.  Separate findings must be noted for the low back and cervical spine.  

e.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  Schedule the Veteran for an examination with an appropriate clinician for his COPD and asthma.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b.  Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i.  A June 1983 STR noting chest pain for four days.  

ii.  The report of a December 1986 VA examination noting that breath sounds were "slightly diminished" in both fields on auscultation but without rales or rhonchi.  

iii.  A January 2007 private medical record from Dr. M. Z. noting onset of shortness of breath one year prior and an initial diagnosis of asthma versus COPD.  

iv.  A November 2007 VA treatment record noting "recent diagnosis" of asthma and COPD.  

v.  The Veteran's April 2010 statement that he had chest pain in service.  

c.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's asthma and COPD began during active service or are related to any incident of service.

d.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Schedule the Veteran for an examination with an appropriate clinician for his hypertension.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b.  Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i.  An August 1985 STR noting a blood pressure reading of 132/84.  

ii.  The Veteran's January 2011 VA Form 9 where he asserts that following his episode of elevated blood pressure, his military health care providers had many opportunities to check his blood pressure again, but did not.  

c.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service, or; is related to any incident of service, or; began within one year of separation from service.

d.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Schedule the Veteran for an examination with an appropriate clinician for his PUD.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b.  Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i.  VA treatment records from March and June 2001 noting the possibility of a peptic ulcer that may have been NSAID-induced.  

ii.  An August 2002 private medical record from Dr. W. F. noting a history of PUD.  

iii.  A February 2007 VA treatment record noting that the Veteran had a peptic ulcer.  

c.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PUD began during active service, or; is related to any incident of service, or; began within one year of separation from service.

d.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5.  Return the Veteran's claims file to the examiner who conducted the December 2012 eye examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b.  If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 
	
c.  Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i.  The reports of the Veteran's May 2008, April 2010, and December 2012 VA examinations.  

d.  The examiner must provide opinions to each of the following:  

i.  Whether it is at least as likely as not (50 percent or greater probability) that cataracts are proximately due to or the result of the Veteran's service-connected glaucoma.

ii.  Whether it is at least as likely as not (50 percent or greater probability) that cataracts were aggravated beyond their natural progression by his service-connected glaucoma.  

iii.  If the examiner determines that the Veteran's cataracts are not caused or aggravated by his service-connected glaucoma, determine whether is at least as likely as not (50 percent or greater probability) that they began during active service or are related to any incident of service.

e.  The examiner is advised that the above-requested opinions must be provided even if cataracts are not shown on examination because the Veteran has been diagnosed with cataracts during the appeal period.  

f.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including the TDIU claim.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



